Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Vinokur on 2/19/2021.

The application has been amended as follows: 

8. (Currently Amended) The method of claim 6, further comprising:
adding a particular image to the map when an estimated pose of the particular image is 

Allowable Subject Matter
Claims 1, 4-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record determined from an Examiner’s search is Kim et al. (US Patent Publication No. 20070253618 A1) (hereinafter Kim).  As cited in prior actions, Kim discloses a method of calibrating a camera through the use of feature point detection, and estimating a pose of a camera through intrinsic/extrinsic parameters.  Particularly, estimating a pose of a camera using 3D points in 
Benhimane (US Patent Publication No. 20140293016 A1) (hereinafter Benhimane) discloses providing intrinsic parameters of a camera, providing a set of reference imaged points at a first camera pose, determining a three-dimensional model of the environment via a simultaneous localization and mapping (SLAM) procedure using reference depth samples corresponding to the reference imaged points and the intrinsic parameters, and ultimately determining a similarity measure between a three-dimensional model and a current three-dimensional model.  The three-dimensional model of an environment is updated by adding a set of imaged points to a previous reference set of imaged points.
Engedal (US Patent Publication No. 20100232727 A1) (hereinafter Engedal) discloses computing, based on 3D scene model data, an estimate of a geometrical 3D pose of a camera, the camera pose including intrinsic and extrinsic parameters, and determining 2D-to-3D correspondences as part of estimating physical camera poses.
Schalattmann (US Patent Publication No. 20150154753 A1) (hereinafter Schalattman) discloses determining camera calibration data whereby the fields of view of the plurality of cameras do not need to overlap, and global positioning system tags on objects are used in calibrating camera-based surveillance systems.
Newman (US Patent Publication No. 20150379766 A1) (hereinafter Newman) discloses a camera calibration matrix, and performing a calibration between a base trajectory and a camera trajectory, extrinsic calibration performed between a LIDAR and a camera without overlapping fields of view.  
	However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 15, and 16: “wherein the one or more cameras acquire images of a scene for different viewpoints, and wherein the images are non-overlapping,” and “estimating, after constructing the 3D model using the calibration camera, calibration parameters including intrinsic calibration parameters and extrinsic calibration parameters for each of the one or more cameras using the 
	Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK E DEMOSKY/Examiner, Art Unit 2486